

SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (“Agreement”), dated as of June 30, 2008, is
by and among Peng Zhou, an individual (“Seller”), Sino Clean Energy Inc., a
Nevada corporation (“Sino Clean”), Hangson Limited, a British Virgin Islands
company and wholly owned subsidiary of Sino Clean (“Hangson” and together with
Hangson, collectively referred to as “Buyer”), and Shaanxi Suo’ang New Energy
Enterprise Company Limited, a People’s Republic of China (“PRC”) limited
liability company (“Suo’ang New Energy”). Hereinafter, Seller and Buyer may each
be referred to individually as a “Party” and collectively as the "Parties."
Suo’ang New Energy is made a party to this Agreement for the sole purpose of
acknowledging the Agreement.
 
RECITALS
 
A. Seller is a member of the board of directors of Sino Clean and the registered
owner of twenty percent (20%) of the issued and outstanding equity interests of
Suo’ang New Energy (the “Registered Capital”, and this term's meaning shall
include any and all forms of ownership interests, regardless of whether such
interests are stock, member interests, partnership interests, or any other form
of equity).


B. The remaining eighty percent (80%) of the issued and outstanding equity
interests of Suo’ang New Energy is owned by and registered to Shaanxi Suoang
Biological Science & Technology Co., Ltd., a PRC limited liability company
controlled and a variable interest entity of Hangson pursuant to certain
contractual arrangements.
 
C. This Agreement contemplates a transaction in which Buyer will purchase from
Seller, and Seller will sell to Buyer, the Registered Capital in exchange for
Sino Clean’s issuance of shares of its restricted common stock in accordance
with the terms of this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:
 
Article 1
Definitions
 
1.1.  Defined Terms.  As used herein, the terms below shall have the following
meanings:


"Books and Records" shall mean all records pertaining to the assets, properties,
business, operations, accounts, financial condition, customers or suppliers of
Suo’ang New Energy.
 
“Business” shall mean, collectively, the business and operations of the Suo’ang
New Energy.


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 1

--------------------------------------------------------------------------------

 
 
"Closing" has the meaning ascribed in Section 2.2 hereof.


"Closing Date" shall mean the date of the Closing, as defined in Section 3.2
hereof.
 
"Contract" shall mean any of the agreements, contracts, instruments or
commitments to which Suo’ang New Energy is a party, all as identified or listed
on Schedule 1.1(a).
 
"Encumbrance" shall mean any lien, pledge, option, adverse claim, charge,
easement, security interest, right-of-way or encumbrance.


"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 
"Governmental Entity" shall mean any governmental entity, department,
commission, board, agency or instrumentality, whether national, federal,
provincial, state or local, and whether domestic or foreign.
 
“Indemnified Liabilities” has the meaning ascribed in Section 8.3 hereof.
 
"Leases" shall mean all of the leases to which Suo’ang New Energy is a party,
which are listed on Schedule 1.1(b) attached hereto, which schedule indicates
with respect to each Lease listed thereon the term, annual rent, renewal options
and, if applicable, the number of square feet leased.
 
"Licenses" shall mean all governmental or regulatory licenses or permits
required to conduct the Business as presently conducted, which are identified or
listed on Schedule 1.1(c) attached hereto.
 
"Material Adverse Effect" shall mean a material adverse effect upon the
business, operations, properties, assets or condition (financial and otherwise)
or projected cash flows of Suo’ang New Energy.
 
"Registered Capital" has the meaning ascribed in Recital A hereof.


"Representative" shall mean any officer, director, principal, attorney, agent,
employee or other representative.
 
"SEC" shall mean the U.S. Securities and Exchange Commission.
 
"Securities Act" shall mean the Securities Act of 1933, as amended.


“Shares” shall mean the 7,500,000 fully paid and non-assessable restricted
shares of Sino Clean’s common stock, $0.001 par value, comprising the Stock
Consideration.


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 2

--------------------------------------------------------------------------------

 
 
"Sino Clean’s Common Stock" shall mean the common stock, par value $0.001 per
share, of Sino Clean.
 
“Stock Consideration” shall mean the Shares, provided, however, that if Sino
Clean shall at any time prior to the Closing Date (i) subdivide Sino Clean’s
Common Stock, by split up or otherwise, or combine Sino Clean’s Common Stock, by
reverse stock split or otherwise, or (ii) issue additional shares of Sino
Clean’s Common Stock as a dividend with respect to any shares of Sino Clean’s
Common Stock, the number of Shares issuable at Closing to Seller as Stock
Consideration shall forthwith be proportionately increased in the case of a
subdivision of stock or issuance of additional shares, or proportionately
decreased in the case of a combination.
 
"Taxes" shall mean all taxes, charges, levies or other assessments, including,
without limitation, income, gross receipts, excise, real and personal property,
sales, use, transfer, capital gains, transfer gains, license, payroll,
privilege, and franchise taxes, imposed by any Governmental Entity, and shall
include any interest, penalties or additions to taxes attributable to any of the
foregoing.
 
Article 2
Purchase and Sale of Stock
 
2.1. Sale of the Registered Capital. Subject to the terms of this Agreement,
Seller hereby agrees to sell, transfer, assign, convey and deliver to Buyer, and
Buyer hereby agrees to purchase and acquire from Seller, on the Closing Date,
all right, title and interest of Seller, legal and/or equitable, in and to the
Registered Capital.
 
2.2.  Purchase Price. The aggregate consideration (the “Purchase Price”) for the
Registered Capital shall be the Stock Consideration.
 
2.3  Documentary Stamp Taxes. Buyer shall be responsible for any documentary
stamp taxes, if any, on any other transfer, sales or other taxes imposed by
reason of the transfer of the Registered Capital.  
 
Article 3
Pre-Closing, Closing and Post Closing
 
3.1  Pre Closing.  During the period between the date of the Agreement and the
Closing, Suo’ang New Energy will refrain from making any distributions or
payments to Seller without the Buyer’s consent.
 
3.2.  Closing. The closing of the transactions contemplated herein (the
"Closing") shall occur as soon as practicable after the fulfillment or waiver of
all conditions to closing herein, unless the Parties otherwise agree in
writing.  The Closing shall be held at 10:00 a.m. local time on the Closing Date
at the law offices of Richardson & Patel LLP, 10900 Wilshire Boulevard, Suite
500, Los Angeles, California, 90024, U.S.A., unless the parties hereto otherwise
mutually agree in writing to the contrary.

SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 3

--------------------------------------------------------------------------------

 
 
3.3.  Deliveries at Closing.  At Closing, Seller and Buyer shall conclude all
matters and make all deliveries set forth in Article 7 hereof, unless the
parties hereto otherwise mutually agree in writing to the contrary.
 
3.4.  Post Closing. From and after the Closing, each Party will provide the
other Party with reasonable cooperation in connection with any and all matters
that arise in connection with the Business of Suo’ang New Energy, including,
without limitation, any litigation, tax matter, or governmental investigation.
 
Article 4
Representations and Warranties of Seller
 
Except as set forth on the Schedules to this Agreement, Seller hereby represents
and warrants to Buyer that as of Closing:
 
4.1.  Execution. Seller has the capacity to enter into this Agreement, and this
Agreement has been executed and delivered by Seller and is a legal, valid and
binding obligation of Seller enforceable against Seller in accordance with its
terms (except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors' rights generally, and,
subject to the qualification that the availability of equitable remedies, is
subject to the discretion of the court before which any proceeding therefor may
be brought).


4.2.  The Registered Capital. The Registered Capital is owned of record and
beneficially by Seller, duly authorized and validly issued, fully paid and
nonassessable, and free and clear of all Encumbrances. There are no outstanding
subscriptions, options, puts, calls, agreements, understandings, claims, or
other commitments or rights of any type relating to the issuance, sale or
transfer by Seller of any equity or other ownership interests of Seller; and
Seller has no obligation of any kind to sell or pay for any additional equity or
other ownership interests.  The sale and transfer of the Registered Capital by
Seller has been made in full compliance with all applicable national and
provincial laws.
 
4.3.  No Conflict or Violation.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will (a)
result in a violation of, or a conflict with, any provision of the
organizational documents of Suo’ang New Energy, (b) constitute a material
violation by Seller of any statute, rule, regulation, ordinance, code, order,
judgment, writ, injunction, decree or award applicable to the Business or
Seller, or (c) create an imposition of any encumbrance, restriction or charge on
the Business, Suo’ang New Energy, or on any of its assets.


4.4.  Consents and Approvals. Except as set forth herein and on Schedule 4.4, no
consent, approval or authorization of, or declaration, filing or registration
with, any Governmental Entity, or any other person or entity, is required to be
made or obtained by Suo’ang New Energy or Seller in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 4

--------------------------------------------------------------------------------

 
 
4.5.  No Pending or Threatened Actions. Except as set forth on Schedule 4.5,
there is no action, suit, investigation, or other proceeding, or governmental
investigation, audit, or inquiry, pending, or to Seller’s knowledge, threatened,
whether formal or informal, civil, criminal, administrative, or investigative,
and whether at law, in equity, or before any governmental agency, to include,
without limitation, any bankruptcy proceeding or creditor’s reorganization or
similar proceeding, pending, or to Seller’s knowledge, threatened, against
Seller, or any of the property of Seller, including the Registered Capital.  
 
4.6.  No Other Agreements to Sell the Registered Capital. Except as disclosed in
Schedule 4.6, Seller has no legal obligation, absolute or contingent, to any
person or entity, other than to Buyer, to sell the Registered Capital, or to
enter into any agreement with respect thereto.
  
4.7.  Material Misstatements or Omissions. No representations or warranties by
Seller in this Agreement nor any document, exhibit, certificate or schedule
furnished to Buyer in connection herewith or pursuant hereto, contains or will
contain any untrue statement of a material fact, or omits or will omit to state
any material fact necessary to make the statements or facts contained therein
not misleading.  Copies of all documents furnished to Buyer hereunder are true
and complete copies of the originals thereof in all material respects.
 
4.8  Officers, Directors and Employees and Post Closing Arrangements.  Except as
set forth in Schedule 4.8, Seller has no agreement or understanding with any
equity owner, employee or Representative of Suo’ang New Energy which would
influence any such person not to become associated with Buyer from and after the
Closing, or from serving Suo’ang New Energy after the Closing in a capacity
similar to the capacity presently held. Seller knows of no employee or
Representative of Suo’ang New Energy who intends to terminate his or her
employment with Suo’ang New Energy prior to or following the Closing.
  
4.9  Client and Vendor Relationships.  Seller shall use its best efforts to
maintain the goodwill and reputation associated with Suo’ang New Energy, and to
keep Suo’ang New Energy’s personnel, suppliers, vendors, Representatives and
client relationships intact.
 
4.10  Status of Seller. Seller hereby represents and warrants as follows:


(a) Non-U.S. Person Under Regulation S. Seller:


(i) is not a “U.S. person” as defined by Rule 902 of Regulation S promulgated
under the Securities Act (the definition of which includes, but is not limited
to, an individual resident in the U.S. and an estate or trust of which any
executor or administrator or trust, respectively is a U.S. Person), was not
organized under the laws of any U.S. jurisdiction, and was not formed for the
purpose of investing in securities not registered under the Securities Act;
 
(ii) at the time of Closing, Seller was located outside the United States;

SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 5

--------------------------------------------------------------------------------

 
 
(iii) no offer of the Shares was made to Seller within the United States;


(iv) Seller is either (a) acquiring the Shares for his own account for
investment purposes and not with a view towards distribution, or (b) acting as
agent for a principal that has signed this Agreement or has delivered
representations and warranties substantially similar to this Section 4.10(a);


(v) understands that none of the Shares have been or will be registered under
the Securities Act, or under any state securities or “blue sky” laws of any
state of the United States, and all subsequent offers and sales of the Shares by
Seller will be made outside the United States in compliance with Rule 903 of
Rule 904 of Regulation S, pursuant to registration of the Shares under the
Securities Act, or pursuant to an exemption from such registration


(vi)  Seller will not resell the Shares to U.S. Persons or within the United
States until after the end of the six-month period commencing on the date of
Closing (the “Restricted Period”);


(vii) Seller shall not and hereby agrees not to enter into any short sales with
respect to the common stock of Sino Clean at any time after the execution of
this Agreement by Seller and prior to the expiration of the Restricted Period;


(viii)  Seller understands that the Shares are being offered and sold to it in
reliance on specific provisions of federal and state securities laws and that
the Parties are relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understanding of Seller set forth
herein in order to determine the applicability of such provisions. Accordingly,
Seller agrees to notify Sino Clean of any events which would cause the
representations and warranties of Seller to be untrue or breached at any time
after the execution of this Agreement by Seller and prior to the expiration of
the Restricted Period;


(ix) in the event of resale of the Shares to non-U.S. Persons outside of the
U.S. during the Restricted Period, Seller shall provide a written confirmation
or other written notice to any distributor, dealer, or person receiving a
selling concession, fee, or other remuneration in respect of the Shares stating
that such purchaser is subject to the same restrictions on offers and sales that
apply to the undersigned, and shall require that any such purchase shall provide
such written confirmation or other notice upon resale during the Restricted
Period;
  
(x)  Seller has not engaged, nor is it aware that any party has engaged, and it
will not engage or cause any third party to engage in any “directed selling”
efforts (as such term is defined in Regulation S) in the United States with
respect to the Shares;


(xi)  Seller is not a “distributor” as such term is defined in Regulation S, and
it is not a “dealer” as such term is defined in the Securities Act;

SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 6

--------------------------------------------------------------------------------

 
 
(xii) Seller has not taken any action that would cause any of the parties to
this Agreement to be subject to any claim for commission or other forms of
remuneration by any broker, finder, or other person; and


(xiii)  Seller hereby represents that it has observed and fully satisfied the
laws of the jurisdiction in which it is located or domiciled, in connection with
the acquisition of the Shares or this Agreement, including (i) the legal
requirements of Seller’s jurisdiction for the acquisition of the Shares, (ii)
any foreign exchange restrictions applicable to such acquisition, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, which may be relevant to the
acquisition, holding, redemption, sale, or transfer of the Shares; and further,
Seller agrees to continue to comply with such laws as long as it shall hold the
Shares.


(b) Access to Books, Records and Other Buyer Information. Buyer’s books and
records were available to Seller upon reasonable notice for inspection, subject
to certain confidentiality restrictions, during reasonable business hours at
Buyer’s principal place of business and that all documents, records and books in
connection with the acquisition of the Shares under the Agreement have been made
available for inspection by Buyer, and Seller and/or Seller’s Representatives
have had a reasonable opportunity to ask questions of and receive answers from
Buyer in connection with the acquisition of the Shares under the Agreement, and
to obtain additional information, to the extent possessed or obtainable by Buyer
without unreasonable effort or expense.


(c) Consultations. Seller has been advised to consult its own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and, with respect to applicable resale restrictions, is solely
responsible (and Buyer is not in any way responsible) for compliance with
applicable resale restrictions.


(d) Investment Risk. Seller is able to fend for itself in connection with the
acquisition of the Shares, has such knowledge and experience in business matters
as to be capable of evaluating the merits and risks of its prospective
investment in the Shares, and is able to bear the economic risk of acquiring the
Shares pursuant to the terms of this Agreement, including a complete loss of
Seller’s investment in the Shares.


(e) Transfer restrictions. Seller acknowledges and agrees that Buyer shall
refuse to register any transfer of Shares not made in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act,
or pursuant to an available exemption from registration under the Securities
Act.


(f) Restrictive Legends. Seller acknowledges that the certificate(s)
representing the Shares shall each conspicuously set forth on the face or back
thereof a legend in substantially the following form:

SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 7

--------------------------------------------------------------------------------

 
 
REGULATION S LEGEND:


“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.”


Article 5
Representations and Warranties of Buyer
 
Buyer hereby represents and warrants to Seller that as of Closing:
 
5.1. Organization of Buyer.


(a) Sino Clean is duly organized validly existing and in good standing under the
laws of the State of Nevada, has full corporate power and authority to conduct
its business as it is presently being conducted and to own, lease and operate
its properties and assets.


(b) Hangson is duly organized validly existing and in good standing under the
laws of the British Virgin Islands, has full corporate power and authority to
conduct its business as it is presently being conducted and to own, lease and
operate its properties and assets.
 
5.2.  Authorization.


(a) Sino Clean has all necessary corporate power and authority and has taken all
corporate action necessary to enter into this Agreement and to consummate the
transactions contemplated hereby and to perform its obligations hereunder.  This
Agreement has been duly executed and delivered by Sino Clean and is a legal,
valid and binding obligation of Sino Clean enforceable against Sino Clean in
accordance with its terms (except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors' rights
generally).


(b) Hangson has all necessary corporate power and authority and has taken all
corporate action necessary to enter into this Agreement and to consummate the
transactions contemplated hereby and to perform its obligations hereunder.  This
Agreement has been duly executed and delivered by Hangson and is a legal, valid
and binding obligation of Hangson enforceable against Hangson in accordance with
its terms (except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors' rights generally).

SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 8

--------------------------------------------------------------------------------

 



5.3.  No Conflict or Violation.


(a) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will result in (i) a violation of or a
conflict with any provision of the Articles of Incorporation or Bylaws of Sino
Clean, (ii) a breach of, or a default under, any term or provision of any
contract, agreement, indebtedness, Lease, Encumbrance, commitment, license,
franchise permit, authorization or concession to which Sino Clean is a party or
by which Sino Clean or any of its assets are bound, (iii) a violation by Sino
Clean of any statute, rule, regulation, ordinance, code, order, judgment, writ,
injunction, decree or award applicable to Sino Clean including, but not limited
to the Securities Act, or (iv) an imposition of any Encumbrance, restriction or
charge on the business of Sino Clean or on any of its assets.


(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will result in (i) a violation of or a
conflict with any provision of the Memorandum or Articles of Association of
Hangson, (ii) a breach of, or a default under, any term or provision of any
contract, agreement, indebtedness, Lease, Encumbrance, commitment, license,
franchise permit, authorization or concession to which Hangson is a party or by
which Hangson or any of its assets are bound, (iii) a violation by Hangson of
any statute, rule, regulation, ordinance, code, order, judgment, writ,
injunction, decree or award applicable to Hangson, or (iv) an imposition of any
Encumbrance, restriction or charge on the business of Hangson or on any of its
assets.
 
5.4.  Consents and Approvals.


(a) Except as set forth herein and in Schedule 5.4 attached hereto, no consent,
approval or authorization of, or declaration, filing or registration with, any
Governmental Entity, or any other person is required to be made or obtained by
Sino Clean in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.


(b) Except as set forth herein and in Schedule 5.4 attached hereto, no consent,
approval or authorization of, or declaration, filing or registration with, any
Governmental Entity, or any other person is required to be made or obtained by
Hangson in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.
 
5.5.  Compliance with Law. To Buyer's knowledge, Buyer and the conduct of its
business are in material compliance with all applicable material laws, statutes,
ordinances and regulations, whether federal, national, state, provincial or
local and whether foreign or domestic, except where the failure to comply would
not have a material adverse effect on the business or financial condition of
Buyer and its subsidiaries, taken as a whole. Buyer has not received any written
notice to the effect that, or otherwise been advised that, it is not in
compliance with any of such statutes, regulations, orders, ordinances or other
laws where the failure to comply would have a material adverse effect an the
business or financial condition of Buyer and its subsidiaries, taken as a whole.


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 9

--------------------------------------------------------------------------------

 
 
5.6.  Compliance with Reporting.  As of the Closing Date, Sino Clean shall be
current in, and in compliance with all requirements of, all filings required to
be tendered to the SEC pursuant to the Securities Act and the Exchange
Act.  Said filings shall contain all of the information required pursuant to the
Exchange Act and, to the best knowledge of Buyer, will not fail to state any
material facts which were required to be so stated.  Buyer shall be responsible
for all Securities Act and Exchange Act filings, together with the costs
associated therewith, as a consequence of this transaction.
 
5.7.  Buyer Acknowledgments. Buyer, acting through its own management personnel,
counsel, and accountants has been given the opportunity to inspect and examine
the books, documents, records, Contracts, Leases, Licenses, permits, purchase
agreements and other agreements, business arrangements and commitments including
but not limited to those described in the Schedules and Exhibits attached hereto
(collectively the “Records”) of Seller for purpose of determining the
acceptability to Buyer of Seller's titles to the Registered Capital.  


5.8.  Material Misstatements or Omissions. No representations or warranties by
Buyer in this Agreement nor any document, exhibit, certificate or schedule
furnished to Seller pursuant hereto, contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
necessary to make the statements or facts contained therein not
misleading.  Copies of all documents furnished to Seller hereunder are true and
complete copies of the originals thereof in all material respects.
 
Article 6
Additional Covenants of Seller and Buyer
 
Seller, on the one hand, and Buyer, on the other hand, covenant with each other
as follows:
 
6.1.  Consents and Best Efforts. Within five (5) business days after the
execution of this Agreement, Seller and Buyer will commence all commercially
reasonable action required hereunder, and Seller will cooperate with Buyer as is
necessary, to obtain all applicable consents, approvals and agreements of, and
to give all notices and make all filings with, any third parties as may be
necessary to authorize, approve or permit the full and complete sale,
conveyance, assignment or transfer of the Registered Capital and the Stock
Consideration.  In addition, subject to the terms and conditions herein
provided, each of the parties hereto covenants and agrees to use its best
efforts to take or cause to be taken all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
transactions contemplated hereby.
 
6.2.  Notification of Certain Matters. Seller shall give prompt notice to Buyer,
and Buyer shall give prompt notice to Seller, of (i) the occurrence, or failure
to occur, of any event which occurrence or failure that would be likely to cause
any of its representations or warranties made in, or pursuant to, this Agreement
to be untrue or inaccurate in any material respect, and (ii) any material
failure of Seller or Buyer, as the case may be, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder. Each party shall use all reasonable commercial efforts to remedy any
material failure on its part to comply with or be satisfied by it hereunder.


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 10

--------------------------------------------------------------------------------

 
 
6.3  Brokers. Buyer and Seller have had no dealings with any broker or finder in
connection with this Agreement or the transactions contemplated hereby and no
broker, finder or other person is entitled to receive any broker's commission or
finder's fee or similar compensation in connection with any such
transaction.  Each of the Parties agrees to defend, indemnify and hold harmless,
in the manner herein provided, the other from, against, for and in respect of
any and all claims, suits, expenses, attorneys fees, costs or other losses
sustained by the other as a result of any liability or obligation to any broker
or finder on the basis of any arrangement, agreement or acts made by or on
behalf of such other Party with any person or persons whatsoever.
 
6.4.  Payments. Neither party hereto has, directly or indirectly knowingly paid
or delivered any fee, commission or other sum of money or item or property,
however characterized, to any finder, agent, government official or other party,
in the United States or any other country, which is in any manner related to the
business or operations of either party’s business, and which such party knows or
has reason to believe to have been illegal under any federal, national, state,
provincial or local laws of the United States or any other country having
jurisdiction.
 
6.5.  Notices of Certain Events.  Prior to the Closing, Seller shall promptly
notify Buyer of:


(a) Any notice or other communication from any person or entity alleging that
the consent of such person or entity is or may be required in connection with
the transactions contemplated by this Agreement;


(b) Any notice or other communication from any Governmental Entity in connection
with the transactions contemplated by this Agreement; and


(c) Any actions commenced, or to the knowledge of Seller threatened against,
relating to, involving, or otherwise affecting Seller or any of their property,
or any disputes, conflicts or circumstances providing the basis for any dispute
or conflict, which, if in existence on the date of this Agreement would have
been required to have been disclosed by Seller to Buyer pursuant this Agreement
or which relate directly or indirectly to the consummation of the transactions
contemplated by this Agreement.
  
6.6.  Exclusivity.  Unless and until this Agreement has been terminated in
accordance with Section 10 below, neither Seller nor its respective
Representatives, agents or employees, will solicit or accept offers from,
provide information or assistance to, or negotiate or enter into any agreement
or understanding (written or oral) with, any other person or entity regarding
(i) the sale or other disposition of, or the granting of any security interest,
lien or encumbrance on, any of the Registered Capital; or (ii) any other
transaction, except as otherwise provided hereunder, which would cause or result
in any change, other than of an immaterial nature, in or adversely affect the
Businesses of Suo’ang New Energy or otherwise interfere with the consummation of
the transactions contemplated herein.


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 11

--------------------------------------------------------------------------------

 
 
Article 7
Closing Documents
 
7.1.  Buyer’s Deliveries. On or prior to the Closing Date, Buyer shall deliver
the following to Seller:


(a) Certificate(s) representing the Shares registered in the name of Seller; 


(b) A duly executed copy of resolutions unanimously adopted by the board of
directors of Sino Clean and of Hangson approving the execution and delivery of
this Agreement to Seller and the consummation of the transactions contemplated
hereby, in such form as may be reasonably acceptable to Seller's counsel;


(c) An opinion of counsel to Buyer, addressed to Seller as to the corporate
organization and good standing of Buyer, non-contravention, the due
authorization of the transactions contemplated hereby and the enforceability of
this Agreement; and


(d) Such other documents that Seller may reasonably deem necessary or
appropriate in order to consummate the transaction contemplated herein.


7.2.  Seller’s Deliveries. On or prior to the Closing Date, Seller shall deliver
the following documents to Buyer:


(a) All documents, including but not limited to all written People’s Republic of
China (“PRC”) government approval documents required for transfers of registered
capital in the PRC, that evidence Seller’s full, complete and valid transfer of
the Registered Capital to Hangson;


(b) An opinion of counsel to the Seller, addressed to Buyer, reasonably
acceptable to Buyer, as to the due authorization of the transactions
contemplated hereby, non-contravention, the legality of the transactions
contemplated hereby under the laws of the PRC and the enforceability of this
Agreement; and


(c) Such other documents that Buyer may reasonably deem necessary or appropriate
in order to consummate the transaction contemplated herein.
 
Article 8
Actions by Seller and Buyer After Closing
 
8.1.  Books and Records. Each Party agrees that it will cooperate with, and make
available to, the other party, upon reasonable written notice of inspection and
during normal hours, all books and records, and information retained and
remaining in existence after the Closing Date which are necessary or useful in
connection with any Tax inquiry, audit, investigation or dispute, any litigation
or investigation or any other matter requiring any such books and records,
information or employees’ access for any reasonable business purpose.  The Party
requesting any such books and records or information shall bear all of the
out-of-pocket costs and expenses (including, without limitation, attorneys'
fees, but excluding reimbursement for salaries and employee benefits) reasonably
incurred in connection with providing access to such books and records or
information.  Buyer may require certain financial information relating to Seller
for periods after the Closing Date for the purpose of filing national,
provincial, local and foreign Tax Returns and other governmental reports, and
Seller agrees to furnish such information to Buyer at Buyer's reasonable
request.

SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 12

--------------------------------------------------------------------------------

 
 
8.2.  Survival of Representations, and Warranties. All representations and
warranties contained herein or in any certification or instrument delivered
pursuant to this Agreement or the transactions contemplated hereby shall survive
for a period of two (2) year from the execution and delivery hereof and the
consummation of the transactions contemplated hereby.
 
8.3.  Indemnification. Buyer and Seller each agree to indemnify and hold the
other harmless from and against all claims, damage, losses, liabilities, costs
and expenses, including, without limitation, settlement costs and any legal,
accounting or other expenses for investigating or defending any actions or
threatened actions (the “Indemnified Liabilities”) incurred by the other in
connection with:


(a) Any material breach of any representation or warranty made in this Agreement
by the Party against whom indemnification is sought; or


(b) Any material misrepresentation contained in any statement, certificate,
exhibit or schedule to this Agreement furnished by the Party against whom
indemnification is sought; or


(c) Any material breach of or failure to perform any covenant, agreement or
obligation contained in this Agreement or in any related documents or other
certification or instrument contemplated hereby.


8.3.1  Claims for Indemnification. Whenever any claim shall arise for
indemnification hereunder (a “Claim”), the Party seeking indemnification (the
"Indemnified Party") shall promptly notify each Party from whom indemnification
is sought (the "Indemnifying Party") of the Claim and, when known, the facts
constituting the basis for the Claim.  In the event of any such claim for
indemnification results from or is in connection with any Claim or legal
proceedings by a third party, the notice to the Indemnifying Party shall
specify, if known, the amount or an estimate of the amount, of the liability
arising therefrom.  The Indemnified Party shall not settle or compromise any
Claim by a third party for which it is entitled to indemnification hereunder
without the prior written consent of the Indemnifying Party, which shall not be
unreasonably withheld or delayed, unless suit shall have been instituted against
the Indemnified Party and the Indemnifying Party shall not have taken control of
such suit after notification thereof, as provided in Section 8.3.2 of this
Agreement.


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 13

--------------------------------------------------------------------------------

 
 
8.3.2  Defense of Claims. If a Claim results from, or arises out of, any claim
or legal proceeding by a person who is not a party to this Agreement, the
Indemnifying Party, at its sole cost and expense, may, upon written notice to
the Indemnified Party, assume the defense of any such Claim or legal proceeding,
with counsel reasonably satisfactory to the Indemnified Party.  The Indemnified
Party shall be entitled to participate in (but not control) the defense of any
such action, with its counsel and at its own expense.  If the Indemnifying Party
does not assume the defense of any such Claim or litigation resulting therefrom
within ten calendar (10) days after notice of such Claim is given to the
Indemnified Party, then, (i) the Indemnified Party may defend against such Claim
or litigation in such manner as it may deem appropriate, including, but not
limited to, settling such claim or litigation, after giving notice of the same
to the Indemnifying Party, on such terms as the Indemnified Party may deem
appropriate, and (ii) the Indemnifying Party shall be entitled to participate in
(but not control) the defense of such action, with its counsel and at its own
expense.  If the Indemnifying Party thereafter seeks to question, defend against
or limit liability as a result of the manner in which the Indemnified Party
defended such third party Claim or litigation, or the amount or nature of any
such settlement, the Indemnifying Party shall have the burden to prove by a
preponderance of the evidence that the Indemnified Party did not defend or
settle such third party Claim or litigation, in a reasonably prudent manner.
 
8.3.3  Payment. Upon judgment, determination, settlement or compromise of any
third party Claim (a “Determination”) in a manner provided for by Section 8.3.2,
the Indemnifying Party shall promptly pay on behalf of the Indemnified Party or
to the Indemnified Party in reimbursement of any amount theretofore required to
be paid by it, the amount so determined by such Determination with respect
thereto, unless in the case of a judgment an appeal is made from the
judgment.  If the Indemnifying party desires to appeal from an adverse judgment,
then the Indemnifying Party shall post and pay the cost of the security or bond
to stay execution of the judgment pending appeal.  Upon the payment in full by
the Indemnifying Party of such amounts, the Indemnifying Party shall succeed to
the rights of such Indemnified Party, to the extent not waived in settlement,
against the third party who made such third party Claim.
 
8.4.  Further Assurances. Both at and after Closing, each Party shall prepare,
execute and deliver, at the other's direction and expense, such further
instruments of conveyance, sale, assignment or transfer and such other
documents, and shall take or cause to be taken such other or further action, as
the Party shall reasonably request at any time or from time to time in order to
perfect, confirm and evidence Hangson’s title to all or any part of the
Registered Capital and/or to perfect Seller's right to, and receipt of, the
Shares, or to consummate, in any other manner the terms and provisions of this
Agreement.
 
8.5.  No Prohibited Assignment: Best Efforts. This Agreement shall not
constitute an agreement to assign any claim, contract, license, lease,
commitment, sales order or purchase order if any attempted assignment of the
same without the consent of the other Parties thereto would constitute a breach
thereof or in any way affect the rights of the Parties thereunder and such
consent has not been obtained.  If such consent is not obtained or if any
attempted assignment would be ineffective or would affect a Party rights
thereunder so that such Party would not in fact receive all such rights, then,
the other Party shall use its best efforts to cause the affected Party to be
placed in the same economic position as if such consent or assignment had been
effected.  In doing so, the other Party shall thereafter not be in breach of its
related representations and warranties under this Agreement.

SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 14

--------------------------------------------------------------------------------

 
 
Article 9
Other Conditions to Obligations of Buyer and Seller
 
9.1.  Conditions to Obligations of Buyer.  The obligation of Buyer to consummate
the acquisition and the other transactions contemplated by this Agreement shall
be subject to the fulfillment of all of the following conditions, unless waived
by Buyer in writing or through closing this transaction:


(a) The representations and warranties of Seller set forth in this Agreement and
not qualified as to materiality shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing as though made
at and as of the Closing. The representations and warranties of Seller set forth
in this Agreement and qualified as to materiality shall be true and correct as
of the date of this Agreement and as of the Closing as though made at and as of
the Closing.


(b) Seller shall have performed and observed in all material respects all
obligations and conditions to be performed or observed by Seller under this
Agreement.


(c) Seller shall have received such third party consents and approvals required
because of this Agreement or the transactions contemplated by this Agreement as
defined by Section 4.4 and Schedule 4.4.


(d) No action, suit or proceeding shall be pending or threatened before any
court, arbitrator or other body or administrative agency of any national,
provincial, local or foreign jurisdiction wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would prevent consummation of any of
the transactions contemplated by this Agreement (and no such injunction,
judgment, order, decree, ruling or charge shall be in effect).


(e) All proceedings taken or required to be taken by Seller in connection with
the transactions contemplated hereby to be consummated at or prior to the
Closing and all documents incident thereto shall be satisfactory in form and
substance to Buyer and its counsel.


(f) Seller shall have delivered to Buyer all of the documents and other things
set forth in Section 7.2 hereof.


(g) Seller hereby agrees and acknowledges that upon Closing, Seller’s execution
of this Agreement shall be deemed Seller’s waiver of any and all rights under
the Registered Capital to any distributions and/or payments from Suo’ang New
Energy beginning January 1, 2008.


9.2.  Conditions to Obligations of Seller. The obligation of Seller to
consummate the acquisition and the other transactions contemplated by this
Agreement shall be subject to the fulfillment of all of the following conditions
unless waived by Seller in writing or through closing this transaction:

SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 15

--------------------------------------------------------------------------------

 
 
(a)  The representations and warranties of Buyer set forth in this Agreement and
not qualified as to materiality shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing as though made
at and as of the Closing. The representations and warranties of Buyer set forth
in this Agreement and qualified as to materiality shall be true and correct as
of the date of this Agreement and as of the Closing as though made at and as of
the Closing.


(b) Buyer shall have performed and observed in all material respects all
obligations and conditions to be performed or observed by Buyer under this
Agreement.


(c) Buyer shall have received such third-party consents and approvals, including
but not limited to all PRC government approvals, that are required because of
this Agreement or the transactions contemplated by this Agreement as defined by
Section 5.4, Schedule 5.4(a) and Schedule 5.4(b).


(d) No action, suit or proceeding shall be pending or threatened before any
court, arbitrator or other body or administrative agency of any national,
provincial, local or foreign jurisdiction wherein an unfavorable injunction,
judgment, order, decree, ruling or charge would prevent consummation of any of
the transactions contemplated by this Agreement (and no such injunction,
judgment, order, decree, ruling or charge shall be in effect).


(e) All corporate and other proceedings taken or required to be taken by Buyer
in connection with the transactions contemplated hereby to be consummated at or
prior to the Closing and all documents incident thereto shall be satisfactory in
form and substance to Seller and its counsel.


(g) Buyer shall have delivered to Seller all of the documents and other things
set forth in Section 7.1 hereof.


Article 10
Termination
 
10.1.  This Agreement may be terminated as provided below:
 
(a) Buyer and Seller may terminate this Agreement by mutual written consent at
any time prior to the Closing;


(b) Buyer may terminate this Agreement by giving written notice to Seller at any
time prior to the Closing: (i) by reason of the failure of the fulfillment of
any condition under Section 9.1 by Seller, or (ii) if the Closing shall not have
occurred on or before July 15, 2008; and


(c) Seller may terminate this Agreement by giving written notice to Buyer at any
time prior to the Closing: (i) by reason of the failure of fulfillment of any
condition under Section 9.2 by Buyer, or (ii) if the Closing shall not have
occurred on or before July 15, 2008.

SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 16

--------------------------------------------------------------------------------

 
 
10.2.  Notwithstanding anything in this Section 10 to the contrary, no Party may
terminate this Agreement if the circumstances giving rise to such Party’s right
to terminate results primarily from such Party itself breaching any
representation, warranty, or covenant contained in this Agreement.  In addition,
each Party acknowledges that a failure by a Party to complete the transaction
contemplated by this Agreement will cause irreparable and continuing damage to
the other Party, and that actual damages for any such failure are not
ascertainable and would otherwise be inadequate and that the other Party will
therefore have no adequate remedy at law.  Consequently, each Party agrees that
the other Party, its affiliates, successors and assigns, shall be entitled to
specific performance of any of the provisions of this Agreement.
 
Article 11
Miscellaneous
 
11.1.  Notices. All notices and other communications required or permitted under
this Agreement shall be deemed to have been duly given if made in writing and if
served either by personal delivery to the party for whom intended or by being
deposited, delivery charges prepaid, with a reputable international courier
service bearing the address shown in this Agreement for, or such other address
as may be designated in writing hereafter by, such Party.
 
If to Buyer:            


Sino Clean Energy Inc.
Room 2205, Suite A, Zhengxin Building
No. 5, Gaoxin 1st Road
Gao Xin District, Xi’an
Shaanxi Province, PRC
Attn: Mr. Baowen Ren
Tel: (029) 8406 7376
Fax: (029) 8406 7375


Hangson Limited
Room 2205, Suite A, Zhengxin Building
No. 5, Gaoxin 1st Road
Gao Xin District, Xi’an
Shaanxi Province, PRC
Attn: Mr. Baowen Ren
Tel: (029) 8406 7376
Fax: (029) 8406 7375
 
If to Seller:


Peng Zhou
Room 2205, Suite A, Zhengxin Building
No. 5, Gaoxin 1st Road
Gao Xin District, Xi’an
Shaanxi Province, PRC
Tel: (029) 8406 7376
Fax: (029) 8406 7375

SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 17

--------------------------------------------------------------------------------

 



11.2.  Entire Agreement. This Agreement, together with the schedules, exhibits
and certificates annexed hereto, merges and supersedes all prior and
contemporaneous understandings, oral or written, of the Parties hereto and sets
forth the entire understanding of the Parties with respect to the subject matter
hereof.  Unless expressly provided for to the contrary under this Agreement, no
term or condition of this Agreement may be waived or modified, in whole or in
part, except by a writing signed by each of the Parties hereto.  No waiver of
any provision of this Agreement in any instance shall be deemed to be a waiver
of the same or any other provision in any other instance.
 
11.3.  Binding Effect and Assignments. This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the Parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person.  This Agreement may not be assigned by
either Party except with the prior written consent of the other Party.


11.4.  Captions.  The article and section headings of this Agreement are
inserted for convenience only and shall not constitute a part of this Agreement
in construing or interpreting any provision thereof.
 
11.5.  Expenses of Transaction.  Except as otherwise stated herein, each of the
Parties hereto shall bear and pay, without any right of reimbursement from any
other Party, all costs, expenses and fees incurred by it on its behalf incident
to this transaction and the performance of such Party's obligations hereunder,
whether or not the transactions contemplated by this Agreement are consummated,
including, without limitation, any broker's or finder's fees, costs incident to
the transfer of any securities and the fees and disbursements of counsel,
accountants and consultants (including investment banking firms/advisors)
employed by such Party.
 
11.6.  Counterparts. This Agreement may be executed simultaneously in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
 
11.7.  Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, Seller and Buyer hereby
agree that such court shall have jurisdiction to reform such provision so that
it is enforceable to the maximum extent permitted by law, and the parties agree
to abide by such court's determination.  In the event that any provision of this
Agreement cannot be reformed, such provision shall be deemed to be severed or
limited, but only to the extent necessary to render such provision and this
Agreement enforceable, and every other provision of this Agreement shall remain
in full force and effect.
 
11.8.  Governing Law. The interpretation and construction of this Agreement, and
all matters relating hereto, shall be governed by and enforced in accordance
with the internal laws, and not the law of conflicts, of the state of Nevada
applicable to all agreements made and to be performed in such state. The parties
hereto agree that all actions and proceedings relating directly or indirectly
hereto shall be litigated in any state court or federal court of competent
jurisdiction located in Clark County, Nevada and the parties hereto expressly
consent to the jurisdiction of any such courts and to venue therein.  In the
event of any litigation arising out of a breach of this Agreement, the
prevailing party shall be entitled to reasonable attorneys fees and court costs
at the trial and appellate levels.
 
11.9.  Remedies. The remedies hereunder shall be cumulative and not
alternatives; the election of one remedy for a breach shall not preclude pursuit
of other remedies.
 
[Signature Page Follows]


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 
SELLER:
     
PENG ZHOU
       
/s/ Peng Zhou
 
Peng Zhou
               
BUYER:
     
SINO CLEAN ENERGY INC.
           
By:
/s/ Baowen Ren
 
 
Baowen Ren
 
 
Chief Executive Officer, President
             
HANGSON LIMITED
           
By:
/s/ Baowen Ren
 
 
Baowen Ren
 
 
Sole Director
                   
ACKNOWLEDGED:
     
SHAANXI SUO’ANG NEW ENERGY ENTERPRISE COMPANY LIMITED
           
By:
/s/ Baowen Ren
 
 
Baowen Ren
 
 
Chairman
 


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 19

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(a)
Contracts


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 20

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(b)
Leases


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 21

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(c)
Licenses


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 22

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.4
Consents and Approvals for Seller
 
SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 23

--------------------------------------------------------------------------------

 


SCHEDULE 4.5
Pending or Threatened Actions


SINO CLEAN ENERGY
Page 24

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.6
Other Agreements to Sell the Registered Capital


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 25

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.8
Officers, Directors and Employees and Post Closing Arrangements


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 26

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.4(a)
Consents and Approvals for Sino Clean


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 27

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.4(b)
Consents and Approvals for Hangson


SINO CLEAN ENERGY
SECURITIES PURCHASE AGREEMENT
Page 28

--------------------------------------------------------------------------------

 